Citation Nr: 1451608	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  07-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability, to include based on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before a Veterans Law Judge (VLJ) at an April 2010 videoconference hearing, and a transcript of this hearing is of record.  The Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board.  He declined the opportunity for another Board hearing.  

In a March 2012 memorandum decision, the Court of Appeals for Veterans Claims (Court) affirmed the Board's January 2011 decision granting an increased evaluation to 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD); set aside the Board's implied denial of TDIU benefits; and remanded the TDIU claim for initial adjudication.  In October 2012, the Board, in compliance with the Court's decision, remanded the TDIU claim to the agency of original jurisdiction (AOJ) for initial adjudication.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.



FINDING OF FACT

The Veteran is currently engaged in substantially gainful employment and the evidence is against the finding that he was unable to secure or follow substantially gainful employment due to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In a claim for increase, including a TDIU claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A November 2012 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record. 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination, most recently in October 2007.  38 C.F.R. § 3.159(c) (4) (2014). The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

II. TDIU 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

The Veteran contends that although he is currently employed, he is entitled to TDIU benefits.  He asserts that his employment, as a general office manager for a family business based out of a foreign country, is a sheltered and protected work environment.  He argues that his chronic PTSD makes it challenging to work.  He is able to sustain employment because he works for a family.  See May 2013 VA treatment record and September 2014 VA Form 646.

The Veteran has a combined evaluation of 70 percent for his service-connected disabilities for: PTSD as 50 percent disabling; benign paroxysmal positional vertigo as 30 percent disabling; shell fragment wound of the left thigh as 10 percent disabling; tinnitus as 10 percent disabling; and noncompensable evaluations for bilateral hearing loss, right healed perforation tympanic membrane and shell fragment wound of both forearms with retained foreign body of the right wrist.  See 38 C.F.R. § 4.25 (2014).  The Veteran has one service-connected disability rated at 50 percent and a 70 percent combined evaluation.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In November 2012, the Veteran was provided with a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) to complete.  He was also informed of the relevance of employment information to substantiate his claim.  To date, the Veteran has not submitted a completed VA Form 21-8940 or submitted any information from his employer.  

The Veteran reported that he worked full-time for an offshore corporation owned by a foreign national for the past 30 years.  See October 2007 VA examination.  He described his work as being a general office manager for a prominent wealthy family.  He wrote letters, shopped online, and watched over his employer's finances and portfolios.  During his employer's monthly visits to the United States for business, which lasted for 7-10 days, the Veteran said he responded to his employer's individual requests and drove his employer around.  See May 2013 VA treatment record.  He worked by himself and did not report to anyone.  See April 2010 Board hearing transcript.  He liked his job because it allowed him to remain isolated and take care of his family.  See May 2013 VA treatment record.  An April 2014 VA treatment record documents that the Veteran said he was "functional," held down his steady job and had a regular routine.  

Based on a careful review of all of the evidence, the Board finds that the Veteran does not work in a sheltered work environment and has maintained substantially gainful employment.  While the term sheltered workshop is not defined in the regulation, the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.  The Veteran contends that his work environment is sheltered because he works for a family business, does not interact with others and does not report to anyone.  However, he works full-time and earns enough money to support his family.  In addition, he has the sole responsibility for managing the interests of a foreign national's business in the United States, and does not work for his own family's business.  His duties also include such high-skill work as watching over his employer's finances and portfolios.  While he works alone, he also interacts and responds to the needs of his employer during monthly visits to the United States.  

On the facts as presented here, based on the Veteran's own description of his duties, his longstanding employment with the same employer and his statements that he is able to function and maintain his full-time employment, the Board finds that the Veteran has not established that his work can be considered marginal employment.  As such, the Board finds that the Veteran's service-connected disabilities do not preclude him from being able to secure and follow substantially gainful employment, and therefore, he is not entitled to a TDIU.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


